STONE, J.
If the testimony of Squire Howard was believed, the jury rightly found that the defendant provoked and brought on the difficulty, and that he committed a battery on the prosecuting witness, by placing a pistol against his chin in an angry and insulting manner. This disabled the defendant from invoking the doctrine of self-defense. See authorities on the brief of the Attorney-General. The rulings of the Circuit Court were in harmony with these views. There is nothing in the other question raised.
Affirmed.